DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions

Applicant's election with traverse of Species I, corresponding to originally filed Claims 1, 2, 19, and 20 and originally filed Figures 1, 6, and 7, in the reply filed on 05 November 2020 is acknowledged.  The traversal is on the grounds that Species I through XIII, as cited by the examiner in the Requirement for Restriction/Election mailed 11 September 2020, should be “categorized into three species at most” (see Response to Election/Restriction at Page 7).  
 Specifically, as best understood by the examiner, the applicant has asserted that Species I, II, VI, VII, and VIII are related to a same inventive concept that is “directed to Species III, IV, and V are related to a same inventive concept that is “directed to the method for turning on the sub-pixels as light source for detecting biometric feature” and should be “grouped into one group” (see Response to Election/Restriction at Pages 8 and 9).  Further, the applicant has asserted that Species IX, X, and XI are related to a same inventive concept that is “directed to the arrangement of the sub-pixels and the sensing units” and should be “grouped into one group” (see Response to Election/Restriction at Page 9).  As such, the applicant has identified three Species or groups of invention, rather than the Species or groups of invention identified by the examiner in the Requirement for Restriction/Election mailed 11 September 2020.  In this regard, the applicant asserted that “since both of species I, II, VI, VII and VIII and the group of species III, IV and V belongs to signals for detecting and displaying, the group of species I, II, VI, VII and VIII and the group of species III, IV and V shall also be grouped into one group” and therefore, Claims 3-13 should be rejoined and examined together with Claims 1, 2, 19 and 20 corresponding to the elected Species I cited by the examiner (see Response to Election/Restriction at Page 10).
This is not found fully persuasive.  Claims 1 and 19 are generic claims directed, respectively, to a display device and a driving method of a display device in which a “display element is refreshed by the display driver 3 to 120 times in the sensing time period” such that a “sensor element” may sense a “biometric feature” a corresponding “3 to 120 times.”  Claims 2 and 20, comprising Species I as cited by the examiner and claimed to further limit the number of times in which the “display element is refreshed by the display driver.”  As such, Claims 1, 2, 19, and 20 clearly fall within the same inventive concept and are claimed to correspond to the same inventive concept, namely, as disclosed in the applicant’s originally filed disclosure at least at Paragraph [0041], the concept of “accumulating enough electric charges and improving the S/N ratio and the sensitivity of the sensing units” by repeatedly transmitting a display driving signal to the display driver to allow a sensing element to repeatedly receive light.  This inventive concept, again corresponding to Species I, while related to the inventive concepts of Species II through XIII, is distinctly claimed from the embodiments of Species II through XIII.  Furthermore, the embodiments of Species II through XIII, while related to each other, do not require any of the structural and/or functional features claimed in any of the other Species II through XIII.
In this regard, the examiner agrees that Claims 3 and 11-13 are generically directed to the same inventive concept as Claims 1, 2, 19, and 20 and an examination of these claims together would not present a search and/or examination burden.  Thus, Species I, II, VI, VII, and VIII will be rejoined.  
However, the examiner respectfully disagrees that Species III, IV, V, IX, X, XI, XII, and XIII, corresponding to originally filed Claims 4-10 and 14-18, should be rejoined with Species I, II, VI, VII, and VIII.  While Species III, IV, V, IX, X, XI, XII, and XIII and Species I, II, VI, VII, and VIII may be related to a same general inventive concept, Species III, IV, V, IX, X, XI, XII, and XIII are distinct from Species I, II, VI, VII, and VIII and are also distinct from each other, and the groups of Species are not claimed to correspond to a same inventive embodiment.  Claims 4-10 and 14-18 are directed to distinct sub-pixel and/or sub-pixel group configurations and/or driving schemes, as well as distinct structural configurations of the claimed display device.  In this regard, the examiner maintains that there would be a search and/or examination burden in examining all of the distinctly claimed Species associated with Claims 4-10 and 14-18, as the Species require different search strategies and/or search queries, and a search for the specific structural and/or functional features of one of the cited Species is not likely to result in the discovery of art that is relevant to the specific structural and/or functional features of the other cited Species.  
Thus, because the cited Species are claimed to be directed to distinct embodiments of generic Claims 1 and 19, and generic Claims 1 and 19 are not claimed to require any of the specific features of any of the particular embodiments of the cited Species, Claims 4-10 and 14-18 will not be rejoined with Claims 1-3, 11-13, 19, and 20.
The requirement is still deemed proper and is therefore made FINAL.

Claims 4-10 and 14-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 05 November 2020.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (hereinafter “Kim” US 2018 / 0285619).

As pertaining to Claim 1, Kim discloses (see Fig. 1 and Fig. 10) a display device (10), comprising (see Page 4, Para. [0060], [0062], and [0064]-[0065]): 
a controlling unit (200);
a display driver (210) electrically connected to the controlling unit (200);
a sensor driver (220) electrically connected to the controlling unit (200; see Page 4, Para. [0068]-[0069]); 
a display element (PXL) electrically connected to the display driver (210); and 
a sensor element (PHS) electrically connected to the sensor driver (220; see Page 4 through Page 5, Para. [0070]-[0074]); 
wherein when the sensor element (PHS) is sensing a biometric feature (i.e., a fingerprint) in a sensing time period (see (Pse) in Fig. 10), the display element (PXL) is refreshed by the display driver (210) 3 to 120 times (see (CSi) in Fig. 10 which shows the display element (PXL) is “refreshed” 9 times) in the sensing time period (Pse; see 

As pertaining to Claim 2, Kim discloses (see Fig. 1 and Fig. 10) that the display element (PXL) is refreshed by the display driver (210) 6 to 72 times (see (CSi) in Fig. 10 which shows the display element (PXL) is “refreshed” 9 times) in the sensing time period (Pse; again, see Page 8, Para. [0111]-[0112]; Page 10, Para. [0135]-[0136]; and Page 11, Para. [0143]-[0144], and [0147]-[0150]).

As pertaining to Claim 3, Kim discloses (see Fig. 1 and Fig. 10) that the sensor element (PHS) is refreshed (i.e., read) at least one time in the sensing time period (Pse; again, see Page 4, Para. [0067]; Page 5, Para. [0073]-[0074]; Page 7, Para. [0096]; and Page 11, Para. [0147]-[0150]).

As pertaining to Claim 12, Kim discloses (see Fig. 1 and Fig. 10) that the display driver (210) and the sensor driver (220) are synchronized by the controlling unit (200; see Page 4 through Page 5, Para. [0069]-[0074]).

As pertaining to Claim 13, Kim discloses (see Fig. 1 and Fig. 10) that the processing unit (i.e., signal processing functionality of (220)), wherein the processing unit (again, internal to (220)) is electrically connected to the controlling unit (200), the display driver (210), and the sensor driver (220) respectively, and the processing unit .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Reynolds (US 10,824,276).

As pertaining to Claim 11, Kim does not explicitly disclose the structure of the disclosed sensor element (PHS) and the manner in which the disclosed sensor driver (220) controls the disclosed sensor element (PHS).  That is, Kim does not disclose that the sensor driver is activated by an enable signal from the controlling unit.
However, in the same field of endeavor, Reynolds discloses (see Fig. 1 and Fig. 2A) a display device (see (200) in Fig. 2A) comprising a controlling unit (see (205) in Fig. 2A), a display driver (208, 262), and a sensor driver (270), wherein the display driver (208, 262) is connected to a display element (202) and the sensor driver (270) is connected to a sensor element (203; see Col. 5, Ln. 26-54; and Col. 6, Ln. 14-67 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Reynolds, such that the sensor driver is activated by an enable signal from the controlling unit, in order to provide selective control over the sensing function disclosed by Kim, including the ability to limit and/or control the area over which sensing occurs and to control the timing at which sensing is performed as suggested by Reynolds.

As pertaining to Claim 19, Kim discloses (see Fig. 1 and Fig. 10) a driving method of a display device (10), comprising (see Page 4, Para. [0060], [0062], and [0064]-[0065]): 

transmitting a display driving signal (i.e., a pixel lighting signal) to a display element (PXL) by the display driver (210); and 
driving a sensor element (PHS) by the sensor driver (220; see Page 4 through Page 5, Para. [0070]-[0074]),
wherein when the sensor element (PHS) is sensing a biometric feature (i.e., a fingerprint) in a sensing time period (see (Pse) in Fig. 10), the display element (PXL) is refreshed by the display driver (210) 3 to 120 times (see (CSi) in Fig. 10 which shows the display element (PXL) is “refreshed” 9 times) in the sensing time period (Pse; see Page 8, Para. [0111]-[0112]; Page 10, Para. [0135]-[0136]; and Page 11, Para. [0143]-[0144], and [0147]-[0150]).

Kim does not explicitly disclose the structure of the disclosed sensor element (PHS) and the manner in which the disclosed sensor driver (220) controls the disclosed sensor element (PHS).  That is, Kim does not disclose that a sensor control signal is provided to the sensor driver by the controlling unit.  Further, in this regard, Kim does not disclose that a sensor driving signal is transmitted to a sensor element by the sensor driver.
However, in the same field of endeavor, Reynolds discloses (see Fig. 1 and Fig. 2A) a display device (see (200) in Fig. 2A) comprising a controlling unit (see (205) in Fig. 2A), a display driver (208, 262), and a sensor driver (270), wherein the display 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kim with the teachings of Reynolds, such that a sensor control signal is provided to the sensor driver by the controlling unit and a sensor driving signal is transmitted to a sensor element by the sensor driver, in order to provide selective control over the sensing function disclosed by Kim, including the ability to limit and/or control the area over which sensing occurs and to control the timing at which sensing is performed as suggested by Reynolds.

As pertaining to Claim 20, Kim discloses (see Fig. 1 and Fig. 10) that the display element (PXL) is refreshed by the display driver (210) 6 to 72 times (see (CSi) in Fig. 10 which shows the display element (PXL) is “refreshed” 9 times) in the sensing time period (Pse; again, see Page 8, Para. [0111]-[0112]; Page 10, Para. [0135]-[0136]; and Page 11, Para. [0143]-[0144], and [0147]-[0150]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136.  The examiner can normally be reached on Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622